DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 03/27/2020 claiming foreign priority to French application 1903630 filed on April 4, 2019.  Claims 1 – 5 are examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein each blocking door is mounted to be mobile on the mobile structure” must be shown or the feature(s) canceled from Claim 1.  Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227) and illustrate the blocking door (104) with a rotational axis (314 – plus symbol ‘+’) located in space near the aft end of the cascade grill (227).  Accordingly, none of the original figures showed how the “blocking door is mounted to be mobile on the mobile structure”.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “…the ram 252 is mounted between the fixed structure 206 and the mobile structure 211” which would require the array of rams (252) to be located radially between the Para. [0051] of the specification.  However, Figs. 3 – 5 illustrates the ram, i.e., actuator, as an arrow-line (252) located in the second duct (202), i.e., bypass duct, of the turbofan engine.  Furthermore, the mobile structure (211) is illustrated as an empty rectangle on the forward end of the cascade grill (227).  The figures fail to show the ram (252) is mounted between the fixed structure (206) and the mobile structure (211).
Fig. 2 is objected to because reference characters ‘105’ and ‘106’ are both pointing to the mobile cowl (207).  Reference characters (105) is the ‘fixed assembly’ and should be on the right-hand side of the figure pointing to the fixed structure (206).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Specification
The abstract of the disclosure is objected to because the word “retracted” is used contrary to its ordinary meaning, as discussed in the 35 U.S.C. 112(b) rejection of Claim 1 below.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraphs [006], [007], [0010], [0016], [0018], [0022], [0023], [0033], [0038], [0046], [0048], [0049], [0055], [0058], [0064], [0069], [0070], [0072], and [0073] used the term “retracted position” which is believed to be in error for --extended position--.  As discussed in the 35 U.S.C. 112(b) rejection of Claim 1 below word “retracted” is used contrary to its ordinary meaning in the thrust reverser art.
Para. [0031] “according to the invention n the advanced and stowed position” is believed to be in error for --according to the invention [[n]] in the advanced and stowed position--.
Appropriate correction is required.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:
Claim 1, l. 5 “a fixed assembly comprising a fixed structure, integral with the fan casing” is believed to be in error for --a fixed assembly comprising a fixed structureforming an interior wall of the fan casing--, to clarify the invention by providing a structural element, e.g., interior wall, to avoid 35 U.S.C. 112(f) interpretation of ‘fixed structure’.
Claim 1, l. 33 “and the front stop, even when the mobile structure” is believed to be in error for --and the at least one front stop, even when the mobile structure-- to maintain consistency within the claim.
Claim 3, l. 2 “with U-walls which form the stops” is believed to be in error for --with U-walls which form the [[stops]] front stop and the rear stop of the respective slide-- to clarify the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘fixed structure’ in Claim 1.  Interpreted as ‘structure for being fixed’.  Figs. 3 – 5 illustrate the fixed structure (206) as the interior wall (306) of the fan casing (301).
‘mobile structure’ in Claim 1. Interpreted as ‘structure for being mobile’.  Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227).  The original written description repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what is the mobile structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed in the Claim Interpretation section above, Claim 1 recites ‘mobile structure’ in lines 6, 8, 9, 10, 11, 16, 18, and 33 and is interpreted as invoking 112(f) interpretation as ‘structure for being mobile’.  Applicant’s original Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227).  The original written description repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what is the mobile structure.  Paragraphs [0016] – [0022] merely repeats the limitations of Claim 1.  Paragraphs [0043], [0044], [0046] – [0048], [0051], [0052], [0064], [0072], [0074], [0044] repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what structure or combination of structures form the ‘mobile structure’.  While Claim 1, ll. 6 – 7 recites that the mobile cowl (known in the art) and frame (structural frame that secured cascade grills were known in the art) were fixed to the ‘mobile structure’, there is no recitation or disclosure of what exactly is the ‘mobile structure’.  It was held that "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).  MPEP 2181(IV) stated:
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph.
…
The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that "The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).
The Federal Circuit held in Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification").
Therefore, the original written description failed to sufficiently describe the corresponding structure, material or act that performs the entire claimed function of the “mobile structure”.  MPEP 2163.03(V) states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)”.  In the instant case, Claim 1 defines the invention in functional language specifying a desired Claims 2 – 5 depend from Claim 1 and are rejected for the same reason.  If Applicant intends to argue that the recited ‘mobile structure’ was known to persons of ordinary skill in the art to be the name for conventional structural elements or combinations of structural elements in known turbofan nacelles with cascade thrust reverser grills, then Applicant should cite factual evidence in the form of patents or non-patent literature to support said potential argument.  For example, Vauchel (8,793,973) teaches a similar turbofan thrust reverser system where the “mobile structure (2)” in Figs. 1 – 12 and Col. 10, ll. 63 – 65, corresponded to Applicant’s mobile cowl (207).  Furthermore, in the abstract of Vauchel (8,793,973) reference character (2) is disclosed as the “sliding cowl” which is equivalent to Applicant’s mobile cowl (207).  Similarly, Metezeau et al. (9,140,211) teaches a similar turbofan thrust reverser system where the “mobile structure (7)” in Figs. 1 and 2 and Col. 4, ll. 43 – 45, corresponded to Applicant’s mobile cowl (207).  Accordingly, Vauchel and Metezeau are factual evidence that “mobile structure” in the prior art did not correspond to Applicant’s mobile structure (211) illustrated as an empty rectangle on the forward end of the cascade grill (227) and located in the compartment (308) defined between the exterior wall (302) and interior wall (306) of the fixed fan casing (301).  Accordingly, Claims 1 - 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As discussed in the Claim Interpretation section above, Claim 1 recites ‘mobile structure’ in lines 6, 8, 9, 10, 11, 16, 18, and 33 and is interpreted as invoking 112(f) interpretation as ‘structure for being mobile’.  Applicant’s original Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227).  The original written description repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what is the mobile structure.  Paragraphs [0016] – [0022] merely repeats the limitations of Claim 1.  Paragraphs [0043], [0044], [0046] – [0048], [0051], [0052], [0064], [0072], [0074], [0044] repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what structure or combination of structures form the ‘mobile structure’.  While Claim 1, ll. 6 – 7 recites that the mobile cowl (known in the art) and frame (structural frame that secured cascade grills were known in the art) were fixed to the ‘mobile structure’, there is no recitation or disclosure of what exactly is the ‘mobile structure’.
When determining whether “undue experimentation” would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered:  (A) the breadth of the claims – applicant claims a turbofan engine having a nacelle with a fixed fan casing and a mobile cowl fixed to a mobile structure being mobile in translation on the fixed structure; (B) the nature of the invention – a cascade-Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227).; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure – it has been held that “an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.06(a)].  Claims 1 – 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Claims 2 – 5 depend from Claim 1 and are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “retracted” in Claim 1 is used by the claim to mean “extended” or “deployed” while the accepted meaning of “retract” or “retracted” is “to draw back or in <cats ~ their claws” from Webster’s Ninth New Collegiate Dictionary, published in 1990.  In the thrust reverser art, the ‘stowed’ or ‘retracted’ position (shown in Applicant’s Fig. 2) was when the aft portion of the turbofan nacelle (equivalent to Applicant’s mobile cowl - 207) was flush or in contact with the exterior surface (302) of the fan casing to create a smooth and continuous exterior surface to facilitate low drag.  In the thrust reverser art, the ‘deployed’ or ‘extended’ position (shown in Applicant’s Fig. 5) was when the aft portion of the turbofan nacelle (equivalent to Applicant’s mobile cowl - 207) was extended downstream, i.e., aft in the direction of the bypass air flow (208), of the exterior surface (302) of the fan casing to open a window (210) between the fan casing (301) and the mobile cowl (207) to generate reverse thrust by redirecting the bypass air flow (208) direction from aft to forward.  The term is indefinite because the specification Claims 2 – 5 depend from Claim 1 and are rejected for the same reasons.
Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  How the “…mobile structure being mobile in translation on the fixed structure in a direction of translation between an advanced position in which the mobile structure is positioned such that the mobile cowl is moved close to and extends the exterior wall, and a retracted position in which the mobile structure is positioned such that the mobile cowl is moved away to a rear of the exterior wall so as to open a window between the secondary duct and an exterior of the nacelle…”, as recited in Claim 1, ll. 8 – 13.  Applicant’s Figs. 1 – 6 fail to show any structural elements or assembly of structural elements connecting the mobile cowl (207) to the fan casing (301) where the mobile cowl (207) could move longitudinally aft relative to the fan casing (301) that was fixed to an aircraft wing (14) by a pylon (16).  For example, Figs. 3 – 5 illustrates the ram, i.e., actuator, as an arrow-line (252) located in the second duct (202), i.e., bypass duct, of the turbofan engine.  However, Para. [0051] disclosed that “…the ram 252 is mounted between the fixed structure 206 and the mobile structure 211” which would require the array of rams (252) to be located radially between the interior wall (306) and exterior wall (302) of the fan casing (301).  Furthermore, known thrust reverser rams, i.e., actuators, conventionally provided motive force to move the mobile cowl in a linear direction while other structural elements connected the mobile cowl to the fan case and .
Claim 1 limitation “mobile structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As discussed in the Claim Interpretation section above, Claim 1 recites ‘mobile structure’ in lines 6, 8, 9, 10, 11, 16, 18, and 33.  The limitation ‘mobile structure’ is interpreted as ‘structure for being mobile’.  Applicant’s original Figs. 3 – 5 illustrate the mobile structure (211) as an empty rectangle on the forward end of the cascade grill (227).  The original written description repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what is the mobile structure.  Paragraphs [0016] – [0022] merely repeats the limitations of Claim 1.  Paragraphs [0043], [0044], [0046] – [0048], [0051], [0052], [0064], [0072], [0074], [0044] repeatedly disclosed ‘mobile structure’ without disclosing any details about exactly what structure or combination of structures form the ‘mobile structure’.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
It was held that "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112 ]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).  MPEP 2181(IV) stated:
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a) or pre-AIA  section 112, first paragraph.
…
MPEP 2181(II)(C) stated:
“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is also supported by the requirement of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, that an invention must be particularly pointed out and distinctly claimed. See Medical Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1211, 68 USPQ2d 1263, 1268. For a means- (or step-) plus-function claim limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate if one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the claimed function.”
Therefore, the Claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) because the metes and bounds of the claimed invention are unclear.  In other words, one of ordinary skill in the art cannot identify what structure, material, or acts disclosed in the written description of the specification perform the entire claimed function and the original disclosure failed to clearly link the structure, material, or acts to the function of the ‘mobile structure’.  Claims 2 – 5 depend from Claim 1 and are rejected for the same reason.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Note:  The lack of enablement for Claims 1 - 5 prevented application of prior art, because the claimed fuel and catalyst control system, not being disclosed and therefore not enabled, could not be searched.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741